Title: Mercy Otis Warren to John and Abigail Adams, 17 May 1774
From: Warren, Mercy Otis
To: Adams, John,Adams, Abigail


     
      
       May 17 74
      
     
     Mr. Warren being prevented by many Avocations from writing this Morning, has put the pen into the hand of his substitute: who with him presents sincere Regards to Mr. and Mrs. Adams. Lets them know they have been Repeatedly disappointed in not seeing them at Plimouth.
     Shall not pretend to Deliniate the painful Ideas that arise on a survey of the Evils Brought on this much injure’d Country by the hand of Wanton power united With treachery and Venality.
     Should be Glad to know (by the bearer of this who stays in town but a few hours) your sentiments on the Late Hostile Movements of state plunderers and Jokeys.
     Hope Mrs. Adamss health is Much mended since Mr. Adams Wrote Last.
     Though it is not Absolutly necessary That Mrs. Warren should Attend on the Ensuing Election, Yet as her Health requiers a journey after A Long severe Winter she proposes to Look towards Boston the next week Malancholy as the prospect is. It is the present intention of Mr. and Mrs. Warren to Lodge at Mr. Smiths: Weymouth next Monday Night where if tis Convenient and agreable they would be very Glad to meet Mr. and Mrs. Adams.
    